Citation Nr: 1532583	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-09 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Petersburg, Florida.  

In October 2013 and September 2014 decisions, the Board remanded the claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2013 to October 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the September 2014 Board remand, the Veteran was afforded a new VA examination in February 2015.  The examiner concluded that the Veteran's hearing loss had a "significant effect" on the Veteran's occupation and the impact on occupational activities was "hearing difficulty".  The examiner concluded that there was no effect on usual daily activities.  In a March 2015 statement, however, the Veteran asserted that he reported the impact his hearing loss had on his daily and occupational activities to the VA examiner but the examiner did not include these statements in the examination report.  The Veteran also asserted that he should be reevaluated.  The Board finds that an addendum opinion is necessary.  
  
Accordingly, the case is REMANDED for the following action:

1. Return the February 2015 VA audiology examination report and the file to the examiner for an addendum opinion.  The examiner is asked to do the following:  (1) review the Veteran's March 30, 2015 statement; and (2) in light of the Veteran's March 30, 2015 statement, please provide an opinion on whether the functional effects caused by the hearing loss as described by the Veteran are (a) exceptional or unusual symptoms and/or symptoms that impact the Veteran in an exceptional or unusual manner, OR (b) ordinary symptoms and/or functional impairment typically experienced by individuals with the type and degree of hearing loss experienced by the Veteran.  A complete rationale must be provided for the opinion expressed.

2. If the VA examiner finds that the functional effects caused by the hearing loss as described by the Veteran are exceptional or unusual symptoms and/or symptoms that impact the Veteran in an exceptional or unusual manner, refer the Veteran's claim for an increased rating for bilateral hearing loss to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2014). 

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




